Case 1:19-cv-02541-PAB Document 21 Filed 10/24/19 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:19-cv-02541-PAB

TITAN FEEDING, LLC,

         Plaintiff,

 v.

 COREY CATTLE COMPANY, LLC;
 MICHAEL COREY a/k/a MIKE COREY;
 AND DOES 1-10,

         Defendants.


                DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE


       Defendants Corey Cattle Company, LLC and Michael Corey hereby file their response to

this Court’s October 15, 2019 Order to Show Cause (ECF No. 17) (“Order”) “why this case

should not be dismissed due to the Court’s lack of subject matter jurisdiction” and respectfully

state as follows:

       1.       Defendants removed this matter to this Court based on diversity jurisdiction under

28 U.S.C. § 1332. Pursuant to that section, “district courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds the sum or value of $75,000 . . . and is

between . . . citizens of different states.” 28 U.S.C. § 1332(a).

       2.       The amount in controversy exceeds $75,000, as explained in Defendants’ Notice

of Removal. (ECF No. 1, ¶ 11.)

       3.       Per the Court’s Order, Defendants have “sufficiently allege[d] that they are

citizens of Utah.” (Order at 3 n. 1.)
Case 1:19-cv-02541-PAB Document 21 Filed 10/24/19 USDC Colorado Page 2 of 4




        4.      Thus, diversity jurisdiction exists if all of the members of Plaintiff Titan Feeding,

LLC (“Titan”) are citizens of states other than Utah.

        5.      The Court noted in the Order, however, that because Defendants’ allegations were

“based upon information and belief” and failed to “affirmatively identify the plaintiff’s members

or the citizenship of those members,” they were insufficient to allow the Court to determine

whether it has jurisdiction.

        6.      Upon receiving the Court’s order, Defendants solicited additional information

from Titan’s counsel to cure the defects in the Notice of Removal. Titan’s counsel was very

cooperative and promptly provided the information set forth in the “Stipulation” attached hereto

as Exhibit A, which Defendants submit provides sufficient basis to demonstrate this Court’s

jurisdiction.

        7.      Specifically, the attached Stipulation between the parties contains information

provided by Titan’s counsel listing both of Titan’s members and their state of citizenship.

Neither of Titan’s members are citizens of Utah. As such, complete diversity exists among the

parties and this Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

        8.      Defendants respectfully request that the Notice of Removal be deemed amended

to include the additional allegations and information set forth herein or, if the Court would

prefer, that Defendants be allowed to submit an amended Notice of Removal.

        WHEREFORE, Defendants respectfully request that the Court refrain from dismissing

this action based on lack of subject matter jurisdiction.




                                                -2-
Case 1:19-cv-02541-PAB Document 21 Filed 10/24/19 USDC Colorado Page 3 of 4




 Respectfully submitted this 24th day of October, 2019.


                                                 /s/ R. Kirk Mueller
                                                R. Kirk Mueller
                                                Aditi Kulkarni-Knight
                                                DAVIS GRAHAM & STUBBS LLP
                                                1550 Seventeenth Street, Suite 500
                                                Denver, CO 80202
                                                Telephone: (303) 892-9400
                                                Facsimile: (303) 893-1379
                                                Email: kirk.mueller@dgslaw.com
                                                         aditi.kulkarni@dgslaw.com

                                                Attorneys for Defendants




                                            -3-
Case 1:19-cv-02541-PAB Document 21 Filed 10/24/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of October, 2019, a true and correct copy of the
foregoing was served upon the following in the manner indicated below:

 John O’Brien                                      ( ) First Class Mail
 Scott C. Sandberg                                 ( ) Hand Delivery
 Spencer Fane LLP                                  ( ) Facsimile
 1700 Lincoln Street, Suite 2000                   ( ) Overnight Delivery
 Denver, CO 80203                                  ( X ) CM/ECF E-Filing System
 jobrien@spencerfane.com                           ( ) E-Mail
 ssandberg@spencerfane.com

 Attorneys for Titan Feeding, LLC


                                                     /s/ Gretchen Pickett
                                                     Gretchen Pickett




                                               -4-
